PER CURIAM.
On motion filed by the United States in each of the captioned causes based on this Court’s decision in Albert Armen-dariz, Jr., plaintiff-appellee versus Lewis B. Hershey, Director, Selective Service, et al, defendants-appellants, decided on June 13, 1969.
It is ordered that the appeals in the above matters be, and the same are hereby, dismissed for mootness. See Armen-dariz v. Hershey, 5 Cir., 1969, 413 F.2d 1006 [No. 27554, June 13, 1969] (per curiam opinion), [July 17, 1969] (per curiam on petition for rehearing).